FILED IN COURT OF APPEALS
                                                          12th Court of Appeals District
                                STATE   OF TEXAS

                        TEXAS    COURT OF APPEALS

                               CASE#
                                                               TYLER TEXAS
WESLEY S. ANGLIN,                                        CAJ^-rkUSS, CLERK

                    PETITION    FOR WRIT   OF MANDAMUS


IN RE ANGLIN.

   Comes now Mr. Anglin, pro se, in pro per, in pro pria persona,

to humbly petition this court to enter a Writ of Mandamus, in

accordance to the Texas Canon laws and other applicable laws.

For grounds and support he states as follows:
1. On March 25th, 2009, Mr. Anglin was arrested in Van Zandt

§ounty Texas; on the 27th he was brought to the court and
instructed to sigh a waiver of Extradition. He was placed under
duress and refused an attorney. The court offered a Waiver of
Extradition, the petitioner reserved his right for extradition

in accordance with sovereign decree. Within two weeks he was
returned to Kentucky under a warrant. Attachment A

2. On December 3rd, 2013 the petitioner filed a "Sui Generis
Declaration Of Rights" against the 294th District Court of
Texas. This petition was filed in the Van Zandt Circuit Court. To

fehis date Mr. Anglin has yet to be assigned a court number or
have a ruling. Attachment B

3. June 5th, 2014 Mr. Anglin filed a "Motion For Default" in the
Circuit Court of Van Zandt County.(Attachment C) Wherein no
ruling has yet to be entered.

4. As seen in Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268 the

Circuit Court should have a Writ of Mandamus issued against it.

See the following headnotes from 945 S.W.2d 268:




                                                                                       j
HNl "A trial court is required to consider and rule upon a motion
within a reasonable    time."

HN2 "A writ of mandamus will issue where a trial judge refuses to
act within a reasonable    time."

HN3 "When a motion is properly filed and pending before a trial

court, the act of giving consideration to and ruling upon that

motion is a ministerial act, and mandamus may issue to compel the

trial judge to act."

HN4 "A trial court abuses its discretion by refusing to conduct a
hearing and render a decision on a motion."

HN5 "A writ of mandamus is appropriate to require a trial judge
to hold a hearing and exercise discretion."

HN6 "An appellate Court may compel a trial court to proceed to
trial and exercise discretion."

HN7 "A judge shall hear and decide matters."
HN8 "A judge shall dispose of all judicial matters promptly, eff
iciently, and fairly."

5.This court may find the following three cases as helpful as ••"=.!
well: In re Johnson, 2015 Tex. App. Lexis 2140; In re Rosas, 2015

Tex. App. Lexis 2012; and In re Archer, 2015 Tex. App. Lexis 161.

   Wherefore, the petitioner humbly requests for this court to

enter a Writ of Mandamus to compel the Circuit court to enter a

ruling for said Motion for Default

                                CERTIFICATION

   It is hereby certified that a true and correct petition was

mailed to   the Van Zandt District and Circuit Courts.   Thus   the

origional being mailed to the Appeals Court for consideration at

its convienance. Thus mailed on the X day of Mcu/        , 2015.
9035671433                                A           K          03:16:32 p.m.   06-29-2010   6/8
                        A       •,       fVWW/vW\

                                         WAV'ER OF EXTRADITION



               STATE OF TEXAS
                                     vs' tekfly A'ffyf
                        ,,TH
               IN THE 294'H. DISTRICT COURT OF VAN ZANDT COUNTY


                    THIS THE         DAY OF                  A D 200*?
              PERSONALLY APPEARED BEFORE ME IN OPENCOURT 'ul+.sLy, A>^/.»
                                          , WHO IS A FUGITIVE FROM THESTfcTEOF
              4k* TKr fry                 , WHERE fe_ IS CHARGED WITH THE CTIME OF


              tmn^lul
              UNDER THE S^nS^
                        LAW, STATED SAH>1C8JECf*
                                    ORALLY AND BY^G^EXPLAINEDTO^^r"
                                                  SIGNING THIS ORDER THAT
              y^_ WAIVES EXTRADITION AND WILL VOLUNTARILY ACCOMPANY DULY
              AUTHORIZED AGENTS OF TrlE STATE OF /&»r*ct*
              I? JSfciF0R£ SAID STATE THERE T0 STANDTRAILON THE CHARGES
              AGAINST j&^ AS PROVIDED BY LAW.

                    IT IS FUTHER ORDERED BY THE COURT THA/f^E CLERK CERTIFY
              AND FORWARD TO THE OFFICE OF THE COVERNOI&F'TJffi! STATC"OF
              TEXAS SAID ORDER AND WAIVER OF EXTRADITIC


                                                  MAGISTRATE, STATE OF TEXAS


                                        WAIVER OF EXTRADITION

             nP ^ [Jf^*M^M&*-— -                      HAVING THIS THE J.7 DAY
             by THE^nRARf P-~^X 20CV>EEN ADV,SED 0F my legalrIghts
             nltp rrr™?^^rP^*^****-                 JUDGE OF THE 294™
             phpJS , tS2XJ£? /AN ZAK DT COUNTY, TEXAS, DO HEREBY WAIVE
             FOKMyULEXmADFTlGM AND AG^CE TO VOLUNTARILY RETURN TO THE
             5 2i W -nWTUtft                    IN THE CUSTODY OF DULY
             O^S?25S^S^™                Ap5^SAID STATE, THERE TO STAND TRAIL
             Ui\ | HE CHARGES PENDING AGAINST ME.

                                                a:
                               STATE OF TEXAS
                      CIRCUIT COURT OF VAN ZANDT COUNTY
                               CXStt #
 WESLEY SATTERFIELD ANGLIN
                                                              DECLARER

                     SUI GENERIS DECLARATION OF RIGHTS-
                             TAKEN IN SUI JURIS

 294th DISTRlGf COURT OF VAN ZANDT COUNTY "               RESPONDANT
    Comes now Wesley Satterfield Ancrl-in     ^™ »«

 stitutional contract in which he ia p,im.0„hh „„     I   j         n




ls neltfer170 La. 128.
                                    Ala 51fi? iJ ?" V S"°S?lns
                                         Dj6i and Srzeler v. Size-

                             STATEMEKT OF CASE


260^-OnAlarcnh Ifthtlo^l iLVSought\oC°tne^ourfSouse26'^

lnatKerntu:ky.tranSferred t0 B"^nridge ConnieteSron'center,
I now bring this acti(
as^lll^the'coStric? 3 S??^? ^ le§ality 0f the transfer
                ml
to reserve all rights?         ^ * SOVereiSnly expressed my wis!
                            LKGAL AUTHORITY




the fact raised, and\^o1rts^:oluLtveer^m"SeS' ^ ^ °f
"Co nsent to judgement waives   all and every irregularity proceding
and  is a release of errors."

* United States v. McKinney, Fed. Appx. 479, "ft party who, with
explicit reservation of rights, performs or promises performance
or assents to performance in a manner demanded or offered by the
other party does not therby prejudice the rights reserved."

* Black's Law 6th Edition, "Sui juris - of his own right; posses
sing full social and civil rights; not under any legal disability
or the power of another, or guardianship. Having capacity to manr-
age one s own affairs; not under legal disability to act for OK-es
one's self."

   Wherefore, if it pleases the court, I request to be legally re
released from the illegal contract or waiver, of extradition. Ree
questing that this honorable court enter an order of appearance x
for me to be brought before it upon hearing and ruling of this d
declaratory documnet.
                                                         itted by,




   Notice is hereby given that the foregoing Declaration was mai
led, via first-class postage, to the Clerck of the Van Zandt Cou
nty Circuit Court; on thus 3^; day of December, 2013, to be filed
immediately upon receipt.




                        CERTIFICATE OF SERVICE

   I hereby certify that the foregoin document was mailed, via
postage pre-paid, to the.294th Distrcit Court of Van Zandt County
on thus ^f day of December, 2013.
                                               P^CxjlWa°~a\ C

                                                     S\»ATE Oj              ^c,
                                , '•" i*        •          ( 01 >R1               I 2HFW M1 Co.
                                                     OY^r No*.
    VifblEV ^ v^nc-.lxm,                                                                              rtvhNT

    JTi'1 ~D.jstrict Coosi or Vn/ Z$ni>i Gh*wtV                                                  fc?W£>mn

                                               j;i                      p bi FAi >i


      Corner ncy-o rW, wl e                              S. :v., .'^ pro 6j ;,-. p.. ,,,, ;,

       \ .-'' >01 .^iW.fe Co • d dcct^i
I 'i idCv TcX,            "-. . Kfo            k T        MftersAofe, *w\ Vnna\\r\ reauesAs r©<            IfWt"^ Couurt 4o
On Order pe« o.trta^ -to oiccfcc. ¥r\


Cor\Wo-0$ • • >cx\ /on 'oe. Voided, 1 • •,•           . erwiore.
       ,:. \ iecV £r i 'A V            de^eca VV%a\ Vv          o^ released

Vve renaesAs Voc            "b^ dajui err 3Ur\e ^6iH




                                       5,